DETAILED ACTION
This office action is responsive to application 17/611,013 filed on May 13, 2020.  Claims 11-30 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on November 12, 2021 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-19 and 22-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katz et al. (US 10,957,059).

	Consider claim 11, Katz et al. teaches:
	A camera module (figure 3) comprising: 
	an optical output unit (illumination source, 320, column 8, line 33 through column 9, line 8) configured to output a first optical signal and a second optical signal to an object (i.e. at steps 410 and 435, respectively, of figure 4, column 11, lines 32-53, column 12, lines 61-64); 
	a sensor (imaging device, 325, column 8, lines 33-39, column 9, lines 26-44) configured to receive a first reflected optical signal which is the first optical signal reflected by the object (i.e. at step 415 of figure 4, column 11, lines 54-64); and 
	a control unit (controller, 330, column 8, lines 33-39, column 9, lines 45-63) configured to acquire first distance information for the object using the first optical signal and the first reflected optical signal (i.e. at step 425 of figure 4, column 12, lines 12-35), wherein an output power of the first optical signal is less than an output power of the second optical signal (For instance, the SL illumination intensity is increased for a depth zone with a larger range of depth information, column 12, lines 36-60, column 13, lines 18-43, column 9, lines 9-13.), and wherein the control unit determines whether to output the second optical signal using the first distance information (The control unit (330) determines whether to output the second optical signal at steps 430 and 435 of figure 4 based on the first distance information determined in step 425 of figure 4, column 12, lines 12-65.).

	Consider claim 12, and as applied to claim 11 above, Katz et al. further teaches that the distance information is less than a preset value, the control unit controls the first optical signal to output, and wherein, when the distance information is greater than the preset value, the control unit controls the second optical signal to output (For instance, an SL pattern containing a pattern of lines (i.e. first optical signal) is output at step 410 of figure 4, column 11, lines 32-53.  When the distance information is less than the preset value, the pattern of lines is output as shown in figure 5A, column 13, lines 18-28.  When the distance information is greater than the preset value, a pattern of dots (i.e. second optical signal) is output as shown in figure 5B, column 13, lines 29-43.).

	Consider claim 13, and as applied to claim 11 above, Katz et al. further teaches the optical output unit (320) includes a first channel unit and a second channel unit, and wherein the second channel unit includes a greater number of light sources than the first channel unit (As detailed in column 9, lines 9-13, the illumination source (320) increases the intensity by increasing a number of emitters that are turned on.).

	Consider claim 14, and as applied to claim 13 above, Katz et al. further teaches that the first optical signal is output from the first channel unit, and wherein the second optical signal is output from the second channel unit (As detailed in column 9, lines 9-13, the illumination source (320) increases the intensity by increasing a number of emitters that are turned on.).

	Consider claim 15, and as applied to claim 11 above, Katz et al. further teaches the optical output unit (320) includes a plurality of light sources (“multiple emitters”, column 8, lines 40-55), and wherein an output power of the plurality of light sources when the second optical signal is output is greater than that when the first optical signal is output (As detailed in column 9, lines 9-13, the illumination source (320) increases intensity by increasing the power.).

	Consider claim 16, and as applied to claim 11 above, Katz et al. further teaches a period of the first optical signal is shorter than a period of the second optical signal (The frequency of illumination for smaller depths is greater than the frequency of illumination of larger depths, and as such, the period is shorter for the smaller depths, column 12, lines 51-60.).

	Consider claim 17, and as applied to claim 11 above, Katz et al. further teaches the optical output unit (320) outputs a frame signal, which is a minimum unit for calculating the first distance information, in a preset period (see “frame frequency”, column 10, lines 16-51).

	Consider claim 18, and as applied to claim 11 above, Katz et al. further teaches the control unit (330) acquires second distance information for the object using the second optical signal (Depth information (i.e. second distance information) is acquired at step 445 of figure 4 based upon the second optical signal emitted in step 435, column 13, lines 6-17.).

	Consider claim 19, and as applied to claim 18 above, Katz et al. further teaches the optical output unit (320) alternately outputs a frame signal of the first optical signal and a frame signal of the second optical signal (i.e. dependent upon the content of the scene, as detailed in column 10, lines 16-51).

	Consider claim 22, Katz et al. teaches:
	A camera module (figure 3) comprising: 
	an optical output unit (illumination source, 320, column 8, line 33 through column 9, line 8) configured to output a first optical signal (e.g. a SL pattern of lines, column 11, lines 32-53) and a second optical signal (e.g. a SL pattern of dots, column 11, lines 32-53) to an object (i.e. at steps 410 and 435, respectively, of figure 4, column 11, lines 32-53, column 12, lines 61-64); 
	a sensor (imaging device, 325, column 8, lines 33-39, column 9, lines 26-44) configured to receive a first reflected optical signal which is the first optical signal reflected by the object (i.e. at step 415 of figure 4, column 11, lines 54-64); and 
	a control unit (controller, 330, column 8, lines 33-39, column 9, lines 45-63) configured to output the second optical signal when distance information acquired using the first optical signal and the first reflected optical signal is greater than a preset value (For instance, the SL illumination intensity is increased for a depth zone with a larger range of depth information, column 12, lines 36-60, column 13, lines 29-43, column 9, lines 9-13.  As detailed in column 12, lines 47-51, the distance information is 60 meters which is larger than 5 meters.) and configured to output the first output signal when the distance information is less than the preset value (A pattern of lines (i.e. the first output signal) is output when the distance information is smaller than the preset value, column 12, lines 36-60, column 13, lines 18-28.), wherein 
	three-dimensional (3D) information of the object is acquired using the second optical signal (Depth information (i.e. 3D information) is acquired at step 445 of figure 4 based upon the second optical signal emitted in step 435, column 13, lines 6-17.).

	Consider claim 23, and as applied to claim 22 above, Katz et al. further teaches that the preset value may be a value corresponding to 10cm (For instance, as detailed in column 12, lines 16-19, one depth zone may be less than a meter (i.e. including less than 10cm) and a second zone may be from 1 to 3 meters (i.e. greater than 10cm).).

	Consider claim 24, and as applied to claim 22 above, Katz et al. further teaches that the distance information is less than a preset value, the control unit controls the first optical signal to output, and wherein, when the distance information is greater than the preset value, the control unit controls the second optical signal to output (For instance, an SL pattern containing a pattern of lines (i.e. first optical signal) is output at step 410 of figure 4, column 11, lines 32-53.  When the distance information is less than the preset value, the pattern of lines is output as shown in figure 5A, column 13, lines 18-28.  When the distance information is greater than the preset value, a pattern of dots (i.e. second optical signal) is output as shown in figure 5B, column 13, lines 29-43.).

	Consider claim 25, and as applied to claim 22 above, Katz et al. further teaches the optical output unit (320) includes a first channel unit and a second channel unit, and wherein the second channel unit includes a greater number of light sources than the first channel unit (As detailed in column 9, lines 9-13, the illumination source (320) increases the intensity by increasing a number of emitters that are turned on.).

	Consider claim 26, and as applied to claim 25 above, Katz et al. further teaches that the first optical signal is output from the first channel unit, and wherein the second optical signal is output from the second channel unit (As detailed in column 9, lines 9-13, the illumination source (320) increases the intensity by increasing a number of emitters that are turned on.).

	Consider claim 27, and as applied to claim 22 above, Katz et al. further teaches the optical output unit (320) includes a plurality of light sources (“multiple emitters”, column 8, lines 40-55), and wherein an output power of the plurality of light sources when the second optical signal is output is greater than that when the first optical signal is output (As detailed in column 9, lines 9-13, the illumination source (320) increases intensity by increasing the power.).

	Consider claim 28, and as applied to claim 22 above, Katz et al. further teaches a period of the first optical signal is shorter than a period of the second optical signal (The frequency of illumination for smaller depths is greater than the frequency of illumination of larger depths, and as such, the period is shorter for the smaller depths, column 12, lines 51-60.).

	Consider claim 29, and as applied to claim 22 above, Katz et al. further teaches the optical output unit (320) outputs a frame signal, which is a minimum unit for calculating the first distance information, in a preset period (see “frame frequency”, column 10, lines 16-51).

	Consider claim 30, and as applied to claim 22 above, Katz et al. further teaches the control unit (330) acquires second distance information for the object using the second optical signal (Depth information (i.e. second distance information) is acquired at step 445 of figure 4 based upon the second optical signal emitted in step 435, column 13, lines 6-17.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (US 10,957,059) in view of Zhang et al. (US 2019/0005671).

	Consider claim 20, and as applied to claim 11 above, Katz et al. does not explicitly teach that if the first reflected optical signal received by the sensor is received in an amount that is less than or equal to a first reception light amount, the second light signal is output.
	Zhang et al. similarly teaches illuminating a scene with structured light (step 202 of figure 4, paragraph 0028) and capturing the reflected optical signal (step 204, paragraph 0028).
	However, Zhang et al. additionally teaches that if the first reflected optical signal received by the sensor is received in an amount that is less than or equal to a first reception light amount, the second light signal is output (In step 208 of figure 4, if the number of frequency values (i.e. amount of first reflected optical signal) is less than a threshold value, then a structured light signal with increased optical power is provided in step 210, paragraphs 0029 and 0031.).	
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second light signal taught by Katz et al. be output responsive to the first reflected optical signal received by the sensor being in an amount less than a first reception light amount as taught by Zhang et al. for the benefit of ensuring that the sensor can detect the structured illumination reflected by the scene (Zhang et al., paragraph 0031).

	Consider claim 21, and as applied to claim 20 above, Katz et al. does not explicitly teach that when the first reflected optical signal is received in an amount that is less than or equal to a second reception amount less than the first reception light amount or when the first reflected optical signal is not received, the output of the first optical signal is turned off.
	Zhang et al. additionally teaches that when the first reflected optical signal is received in an amount that is less than or equal to a second reception amount less than the first reception light amount or when the first reflected optical signal is not received, the output of the first optical signal is turned off (See figures 9A and 9B, paragraphs 0041, 0042 and 0044.  In step 702, the scene is illuminated with structured illumination of a first optical signal, and the reflected first optical signal is captured in step 704.  An amount of the reflected optical signal is calculated in steps 710 and 712.  If the amount is less than a second reception amount in step 712, the first optical signal is turned off in step 716.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to turn off the first optical signal taught by Katz et al. when an amount of a first reflected optical signal is lower than a second threshold has taught by Zhang et al. for the benefit of saving energy (Zhang et al., paragraph 0044).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Sung et al. (US 2017/0277950) teaches adjusting illumination power of a time of flight camera based upon subject distance (see figures 17A-17C).
Masuda (US 2019/0079170) teaches adjusting an illumination power between power saving and high definition modes (see figure 4 and 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696